  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
      v.                            )           2:10cr27-MHT
                                    )               (WO)
ROBERT A. DAVENPORT                 )

                      OPINION AND ORDER

      This court previously set a hearing on the petition

of the United States Probation Service to revoke the

term of supervision of defendant Robert A. Davenport.

See Order (doc. no. 78); see also Petition to Revoke

Supervision (doc. no. 67).              That hearing was recently

suspended,    see   Text    Order       (doc.    no.   87),   pending    a

decision on how to proceed in light of the fact that

Davenport has agreed to waive his right to a revocation

hearing in exchange for a particular sentence.                         See

Agreement (doc. no. 88) (current, signed agreement);

see   also   Agreement     (doc.    no.    84)    (initial     draft    of

agreement).     For the reasons that follow, the court
will     accept       the        parties’     agreement,          grant       the

revocation       petition,          revoke     Davenport’s             term    of

supervision,          and        sentence      him      to        12     months

incarceration, with no additional term of supervised

release.

       Federal    Rule      of    Criminal    Procedure       32.1      governs

“revoking        or     modifying          probation     or        supervised

release.”        Under the rule, Davenport is entitled to

“(A)    written       notice      of   the    alleged    violation;           (B)

disclosure       of    the       evidence    against     [him];         (C)   an

opportunity to appear, present evidence, and question

any adverse witness unless the court determines that

the interest of justice does not require the witness to

appear; (D) notice of [his] right to retain counsel or

to   request     that    counsel       be    appointed       if   the    person

cannot obtain counsel; and (E) an opportunity to make a

statement and present any information in mitigation,”

                                       2
also known as the right to allocution.               Fed. R. Crim.

P. 32.1(b)(2); see also Fed. R. Crim. P. 32.1 advisory

committee’s note to 2005 amendment (noting the addition

of   the   right     to    allocution      in    response    to   an

observation by the Eleventh Circuit in United States v.

Frazier, 283 F.3d 1242 (11th Cir. 2002)).                   The rule

also makes plain that such revocation hearings can be

waived by the defendant: “Unless waived by the person,

the court must hold the revocation hearing within a

reasonable         time     in       the        district      having

jurisdiction.”      Fed. R. Crim. P. 32.1(b)(2) (emphasis

added); see also United States v. Jones, 798 F. App’x

494, 496-97 (11th Cir. 2020) (explaining that “[t]he

Federal    Rules    of    Criminal   Procedure,      which    govern

revocation hearings, allow a defendant to waive their

right to a hearing” based on the federal rule); Gov’t

Response (doc. no. 82) (explaining that “the defendant

                                 3
is     entitled       to   waive      revocation       and    resulting

sentencing     hearings in      their    entirety”      based   on    the

federal rule (emphasis in original)).*

       Given   this    rule,    the    court    is   satisfied       that

Davenport’s       waiver   is   sufficient     for     this   court    to

proceed without a revocation hearing.                  In the waiver,

he “acknowledges he has had an opportunity to” review

both    (1)    “the    notice   of    the    alleged    violation     of

supervised release” and (2) “the evidence against him.”

Agreement (doc. no. 88) at 2.               This corresponds to the

his entitlement at a revocation hearing to “(A) written

notice of the alleged violation; [and] (B) disclosure



    *    Allowing a defendant to waive a revocation
hearing in its entirety is also consistent with the
rule’s   treatment   of    preliminary  hearings   and
modifications of supervised release, both of which can
also be waived by the defendant. See Fed. R. Crim. P.
32.1(b)(1)(A) (“The person may waive the [preliminary]
hearing.”); id. at 32.1(c)(2) (“A hearing is not
required if: (A) the person waives the [modification]
hearing.”).
                           4
of    the    evidence     against    [him].”        Fed.   R.    Crim.   P.

32.1(b)(2).             Further,    in     the     waiver,      Davenport

“acknowledges he is aware of the following rights and

is knowingly waiving these rights in exchange for the

recommended       agreed      sentence,”          namely   (1)     “[t]he

opportunity to appear personally, present evidence, and

question adverse witnesses at a revocation hearing” and

(2) “[t]he opportunity to make a statement personally

to the Court in mitigation of sentence and to present

mitigating evidence to the Court.”                 Agreement (doc. no.

88) at 3.        This corresponds to Davenport’s entitlement

at    a    revocation     hearing    to    “(C)    an   opportunity      to

appear,       present    evidence,       and   question    any    adverse

witness unless the court determines that the interest

of justice does not require the witness to appear; ...

and (E) an opportunity to make a statement and present

any       information    in   mitigation.”         Fed.    R.    Crim.   P.

                                     5
32.1(b)(2).      While   the   waiver       does    not    mention   the

Davenport’s entitlement to “(D) notice of [his] right

to   retain    counsel   or    to     request      that    counsel    be

appointed if the person cannot obtain counsel,” id.,

there is no need here because he is already represented

by counsel.

                                ***

     Accordingly, it is ORDERED as follows:

     (1) The court accepts the parties’ plea agreement,

       including defendant Robert A. Davenport’s waiver

       of his right to a revocation hearing (doc. no.

       88).

     (2) The    court    finds       that    defendant       Davenport

       violated a mandatory condition of the terms of

       supervised    release        that    he     “must   not    commit

       another federal, state or local crime.”                   This is




                                 6
  violation number one in the petition to revoke

  supervised release (doc. no. 67).

(3) The petition to revoke supervised release (doc.

  no. 67) is granted as to violation number one,

  and denied in all other respects.

(4) The court finds that this violation is a Grade

  B violation in the U.S. Sentencing Guidelines.

(5) The   court    finds    that     defendant      Davenport’s

  criminal     history     category     at    the     time   of

  sentencing was VI.

(6) The court finds that the guideline range of

  imprisonment for revocation is 21 to 27 months.

(7) Having considered and consulted Chapter 7 of

  the        Sentencing         Guidelines,         the      18

  U.S.C. § 3553(a)        factors,     and    the     parties’

  sentencing agreement, it is the judgment of the

  court that defendant Davenport is committed to

                            7
  the custody of the Federal Bureau of Prisons to

  be imprisoned for 12 months.        This sentence shall

  run   concurrently    with    any     state   term    of

  imprisonment resulting from another offense that

  is relevant conduct to the instant offense.          See

  United     States   Sentencing      Guidelines § 1B1.3.

  Upon release from imprisonment, there will be no

  term of supervised release.

(8) The court understands that defendant Davenport

  is already in the custody of the U.S. Marshal

  Service.

DONE, this the 14th day of April, 2020.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE




                         8
